ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Allowed
2.	Claims 1-13
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the most relevant prior art it Triel et al. (US 2006/0026926;”Triel”).
Triel discloses all of the claimed subject matter, including a loader (15) comprising a rotor (Fig. 4A) having two cooperating zones (16) facing each other (Fig. 4A).
Triel fails to disclose each cooperation zone comprising two flat strips forming a receiving surface.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731                                                                
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731